NEWS RELEASE Crosshair Announces Name Change to Crosshair Energy Corporation November 1st, 2011 (NYSE Amex: CXZ) (TSX: CXX) Crosshair Exploration & Mining Corp. (NYSE Amex: CXZ) (TSX: CXX) (“Crosshair”) is pleased to announce that its name has changed to Crosshair Energy Corporation.Crosshair has renamed itself to reflect its focus on the exploration and development of its uranium projects in North America. Crosshair’s trading symbols: CXX on the Toronto Stock Exchange and CXZ on the NYSE Amex will remain unchanged.It is anticipated that the Company’s common shares will commence trading on the NYSE Amex under the new name on November 1, 2011, and on the Toronto Stock Exchange on November 2, 2011. Crosshair’s new website address is www.crosshairenergy.com. About Crosshair Crosshair is a prominent player in the exploration and development of uranium, vanadium and gold in the US and Canada.Its flagship projects, Bootheel and Juniper Ridge, are both located in uranium mining friendly Wyoming.Bootheel, with its in-situ mining potential, is designed for near term production. The CMB Uranium/Vanadium Project is located in Labrador, Canada and has four currently defined resources. The Crosshair team is comprised of knowledgeable and experienced professionals with both exploration and mining backgrounds. For more information on Crosshair and its properties, please visit the website at www.crosshairenergy.com. ON BEHALF OF THE CROSSHAIR BOARD "Mark J. Morabito" EXECUTIVE CHAIRMAN Vancouver Office
